DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        RICHIE DESAUGUSTE,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-3531

                               [June 12, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 13-3078CF10A, 13-3229CF10A, 13-3419CF10A, 13-
4064CF10A, 13-4130CF10A and 13-5202CF10A.

   Richie Desauguste, Punta Gorda, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See Hart v. State, 246 So. 3d 417 (Fla. 4th DCA 2018).

MAY, CIKLIN and LEVINE, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.